Case:19-11558-SDB Doc#:15 Filed:12/20/19 Entered:12/20/19 15:13:54 Page:1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

IN THE MATTER OF: CHAPTER 7
SABRINA MULLIGAN CASE NO. 19-11558
Debtor(s) TRUSTEE’S FILE NO.

TRUSTEE’S REPORT OF INVENTORY AND REPORT OF ABANDONMENT OF PROPERTY

VALUE CLAIMED AS ABANDONED
EXEMPTION

Real Estate
2009 Hatton Court Augusta GA 30909-0000 $169,900.00 $0.00
Cars, vans, trucks, tractors, SUV's, motorcycles

2018 Nissan Maxima Mileage: 10000 Other Information: Location: $42,500.00 $1,491.00
1315 Marks Church Road Apt. C10, Augusta GA 30909

2018 Nissan Murano Mileage: 18000 Other Information: Location: $34,003.00 $0.00
1315 Marks Church Road Apt. C10, Augusta GA 30909

Watercraft, aircraft, motor homes, ATVs/rec. vehicles
Household Goods/Furnishings

Mise. items of household goods and furnishings Location: 1315 Marks $2,000.00 $2,000.00
Church Road Apt. C10, Augusta GA 30909

TV Stand, Bed Frame, box springs & Mattress Location: 1315 Marks $2,000.00 $200.00
Church Road Apt. C10, Augusta GA 30909

Electronics $500.00 $500.00
Collectibles of value

Equipment for sports and hobbies

Firearms

Clothes (Includes furs, designer wear, shoes, accessories) $400.00 $400.00
Jewelry $500.00 $500.00
Non-farm animals

Cash on Hand

Deposits in banks, ete.

Checking USAA $138.00 $138.00
Savings Navy Federal Credit Union (0 balance) $0.00 $0.00
Stocks/Bonds

Business Interests

Pension/Retirement

TSP Retirement and/or pension account with current employer $6,191.63 $6,191.63
Licenses, franchises, and other general intangibles

Insurance policies

Term life insurance policy with current temployer Estate $0.00 $0.00

Tax refunds
Case:19-11558-SDB Doc#:15 Filed:12/20/19 Entered:12/20/19 15:13:54 Page:2 of 2

.

Accounts Receivable

Contingent Claims of Every Nature
Office Equipment
Machinery/Equipment

Inventory
Farm or Comm. Fishing Equip./Supplies/Farm animals \V/

Other Personal Property of Any Kind

NOW COMES, James C. Overstreet, Jr., Trustee of the estate of the above-named deb and files this report of inventory and

abandonment with respect to the property of the bankruptcy estate.

   

 

Dated: December 18, 2019 | James C. Overstreet, Jr., Trustee
